Case 5:21-cv-00087-VAP-MAR Document 15 Filed 08/10/21 Page 1 of 1 Page ID #:511




   1
   2
   3
   4
   5
   6
                                 UNITED STATES DISTRICT COURT
   7
                            CENTRAL DISTRICT OF CALIFORNIA
   8
   9
 10     GEORGE H. ROBINSON,                           Case No. 5:21-cv-87-VAP (MAR)
 11                                   Petitioner,
 12                             v.                    ORDER ACCEPTING FINDINGS
                                                      AND RECOMMENDATION OF
 13     M. POLLARD, Warden,                           UNITED STATES MAGISTRATE
                                                      JUDGE
 14
                                     Respondent(s).
 15
 16
 17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
 18
       Habeas Corpus, the records on file, and the Final Report and Recommendation of the
 19
       United States Magistrate Judge. The Court has engaged in de novo review of those
 20
       portions of the Report to which Petitioner has objected. The Court accepts the
 21
       findings and recommendation of the Magistrate Judge.
 22
             IT IS THEREFORE ORDERED that Judgment be entered dismissing this
 23
       action with prejudice.
 24
 25
       Dated: August 10, 2021
 26
 27                                         HONORABLE VIRGINIA A. PHILLIPS
                                            United States District Judge
 28
